POOLE, Circuit Judge,
dissenting.
I respectfully dissent for the reason that the claims of sex discrimination were untimely and thus the district court was correct in its grant of summary judgment.
The appellants claimed sex discrimination in that they were hired to fill jobs vacated by males and that from the outset they were paid less for the same work. But neither filed charges with the Equal Employment Opportunity Commission within the maximum 300 days as required by Section 706 of Title VII, 42 U.S.C. 2000-5(e). Nothing in this record implicates “equitable tolling” or other reason for this delay.
Melsen was first employed by Berlitz in 1968. She replaced a male Director at the Oakland school in January, 1975, at a rate of compensation lower than that paid her predecessor. But she did not file charges with EEOC until November 14,1978, nearly four years later. Bartelt replaced a male as Director at the Palo Alto school in July, 1977. She did not file a charge until April 11, 1979, 21 months later.
My difference with the majority is obvious. They have neatly skirted the requirement of filing charges within 300 days by an expedient: they hold that if a member of a protected class is hired at a discriminatory wage, that person presumably may wait for years and years before bringing charges because each pay check tendered by the employer constitutes a “continuing violation” of the original act of discrimination.
This holding seems to me quite unsupported by logic or policy or anything in the language of Title VII. It does not square with other cases. The majority has successfully rewritten the statute without waiting for a tardy Congress. This is troublesome. The view adopted today may seem better than the statutory policy but I do not understand such code updating to be our function. Nor does that view seem to comport *1008-1010with what the Supreme Court has stated in United Air Lines v. Evans, 431 U.S. 553, 97 S.Ct. 1885, 52 L.Ed.2d 571 (1977), where Justice Stevens wrote:
* * * A discriminatory act which is not made the basis for a timely charge is the legal equivalent of a discriminatory act which occurred before the statute was passed. It may constitute relevant background evidence in a proceeding in which the status of a current practice is at issue, but separately considered, it is merely an unfortunate event in history which has no present legal consequences.
Respondent emphasizes the fact that she has alleged a continuing violation. United’s seniority system does indeed have a continuing impact on her pay and fringe benefits. But the emphasis should not be placed on mere continuity; the critical question is whether any present violation exists. * * *
431 U.S. 558, 97 S.Ct. 1889.
The majority seeks shelter for this rationale by calling two discrete situations cumulatively a “policy.” These are two separate cases which were not, when challenged on summary judgment, augmented by appropriate evidence sufficient to justify the terminology of “policy” or “practice” as we know those words. But we need not wrangle over arcane contentions of evidence because it is clear that the majority’s position is that each subsequent salary payment as to each single recipient generates another violation (whether styled “new” or “further” or mere continuum). In whatever form it is wrapped, the holding bends the statute to accomplish a result, on the argument that the Supreme Court has not explicitly said that there is no such thing as continuing violation.
One cannot well read the majority or dissent in Mohasco Corp. v. Silver, 447 U.S. 807, 100 S.Ct. 2486, 65 L.Ed.2d 532 (1980), without concluding that basic to Title VII is a purpose of requiring claims to be raised while they are temporally and seasonably fresh. Discrimination claims are committed to administrative processing in the first instance so that they may be resolved administratively if possible, on the theory that securing the substance of civil rights is the objective rather than protracted and stale litigation. It may well be that enlargement of the time for filing charges, as the majority now sanctions, will prove a salutary event, should it survive. The problem is that we do not write on a clean slate and ours is not the role of convenient emendation even in support of the most noble of causes.